Evans, P. J.
The pleader expressly disclaims any cause of action except for an alleged tort in connection with the defendant’s repudiation of its bond, alleged to have been executed in compliance with the lease from Hunnicutt. No recovery is asked for the premiums alleged to have been received, nor is the amount of .such premiums stated. No recovery is sought for the stock of the Macon bank alleged to have been turned over to the defendant. The plaintiffs attempt to set forth a cause of action for slander of title to their leasehold estate. The owner of any estate in lands may maintain an action for libelous or slanderous words falsely and maliciously impugning his title, if any damage has accrued to him therefrom. Civil Code (1910), § 4479. In order to sustain an action of this kind, the plaintiff must allege and prove the uttering and publishing of the slanderous words; that they were false; that they were malicious; that he sustained special damage thereby; and that he possessed an estate in the property slandered. 25 Cye. 559. It is contended that the slander consists in the defendant representing to Hunnicutt, through its principal officers, that it had not in truth executed the bond, and that its agents who had signed the contract of suretyship were not authorized to make the contract. The defendant did not, by denying its obligation on a surety bond alleged to have been given in compliance with the lease contract, reflect on the validity of the lease contract. It did not impugn the title of- the plaintiffs by denying the authority of its agents to sign the bond. The dispossessory warrant was based on failure to pay taxes as contracted. Hunnicutt had the right to insist on this term of the lease contract, even though he may have believed that the plaintiffs had failed to give the stipulated bond. Furthermore, it is not alleged that the defendant acted maliciously; and this allegation is essential to an action of this kind. The plaintiffs do not sue for any breach of contract of suretyship^ and it is not necessary to decide whether such a breach is alleged. The action is one of slander of title, and as such is deficient in allegation.

Judgment affirmed.


All the Justices concur.